                                                                                         FILED
                                                                                2020 Apr-09 AM 11:57
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

ROBERT MACLEROY,                        )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )       Case No. 1:18-CV-395-CLM
                                        )
CITY OF CHILDERSBURG,                   )
                                        )
      Defendant.                        )

                          MEMORANDUM OPINION

      Robert Macleroy sues the City of Childersburg, Alabama, his former

employer, alleging claims for unpaid overtime under the Fair Labor Standards Act

and disability discrimination under the Americans with Disabilities Act.

Childersburg has moved for summary judgment on both claims. (Doc. 26).

      For the reasons explained within, the Court GRANTS Childersburg’s motion

and summarily dismisses Macleroy’s remaining claims.

                             FACTUAL BACKGROUND

      Macleroy worked as an animal control officer for the City of Childersburg

from 1999 to 2017. As animal control officer, Macleroy worked in Childersburg’s

police department, but he was not classified as a law enforcement officer or a first

responder.
   A. Facts about Macleroy’s unpaid overtime claim

      As a Childersburg employee, Macleroy was required to work a five-day, 40-

hour workweek. Each work day consisted of nine hours minus a one-hour, unpaid

lunch break. Childersburg allowed Macleroy to take his one-hour lunch break at any

point during a two-hour window—from 11:00 AM to 1:00 PM.

      Childersburg used time cards to ensure that its employees worked these hours.

Macleroy would “clock in and out” with a time card at the start and end of each day,

and Childersburg would automatically deduct his one-hour unpaid lunch break from

his time. Childersburg employees periodically reviewed and revised their time cards,

correcting any errors. After doing so, employees submitted their reviewed and

corrected time cards to their supervisors and to Childersburg’s payroll clerk, who

would each independently double-check the employees’ time cards for accuracy.

      Macleroy’s claim for unpaid overtime stems from his claim that, from 2015

to 2017 (the relevant period here), he sometimes received dispatch calls for animal

control jobs during his one-hour lunch break. Childersburg did not document animal

control dispatch calls, and Macleroy did not revise his time cards to document them.

Instead, Macleroy asserts that his supervisors should have known about the

lunchtime calls because animal control dispatch calls came over the police dispatch

radio. Macleroy admits that Childersburg authorized him to resume his lunch break

after handling a dispatch call but claims there often was no time to do so.
   B. Facts about Macleroy’s Disability Claim

      Macleroy’s disability discrimination claim is based upon his alleged illiteracy.

Macleroy dropped out of school in the ninth grade, where he was enrolled in special

education classes, and he claims that he never learned to read or write. While

Macleroy claims that a doctor may have given a medical reason for his illiteracy to

his parents when he was a child, he has not tried to obtain any such diagnosis as an

adult. Rather, he says that he is “stubborn” and “didn’t want to learn” to read when

he was in school. Since dropping out of school, the thought of returning has “never

crossed [Macleroy’s] mind” because he “ain’t interested” in learning.

      Macleroy claims that former Childersburg employees Shane Burnett and

Misty Hepp knew that he was illiterate because he once asked Burnett to read him a

deposition and he thought Hepp knew that he had only an eighth-grade education.

Macleroy also claims that Captain Tommy Wallace knew he was illiterate.

      Macleroy did not, however, affirmatively disclose his illiteracy to

Childersburg employees. On the contrary, he had his wife complete some papers,

including his employment application, without telling his colleagues or supervisors.

He asked other Childersburg employees to complete other paperwork for him, telling

them he could not because “he didn’t have his glasses on.” And Macleroy signed

forms indicating that he had read various Childersburg policies and manuals, without

admitting to his colleagues or supervisors that he had not read them.
      In his Complaint, Macleroy alleges that Childersburg began “insisting” that

he write citations in 2015 and 2016, and he claims that he was terminated because

Childersburg “wanted somebody in [his position] that could really write a ticket.”

(Doc. 1, pp. 5-6; Doc. 24-1, pp. 92-93). But Macleroy was never instructed to write

a ticket, nor was he disciplined for failing to write tickets.

      Richard McClelland was the Chief of Police when Macleroy stopped working

for Childersburg. Macleroy admits that Chief McClelland did not know he was

illiterate. Chief McClelland confirms that Macleroy was never responsible for

writing tickets. Nor have any of Childersburg’s subsequent animal control officers

written tickets.

   C. Facts surrounding the end of Macleroy’s employment

      Three incidents preceded Macleroy’s departure in April 2017. First, Macleroy

cut wires in his city vehicle without permission, damaging the vehicle. Second,

Macleroy called Captain Wallace a derogatory name during an argument. Third,

Macleroy refused to show up for work the day after the argument, and he failed to

notify either Captain Wallace or Chief McClelland of his absence—a violation of

Childersburg policy.

      Because of these incidents, Captain Wallace prepared two “employee counsel

forms” and one “employee reprimand form,” and, on April 18, 2017, Chief

McClelland called Macleroy along with Captain Wallace to his office to present
Macleroy with the forms. Upon receiving the forms, Macleroy told Chief

McClelland and Captain Wallace that he planned to take two weeks of vacation and

that if things did not change after he came back he would quit.

      The parties dispute what happened after that. Macleroy claims that Chief

McClelland looked at Captain Wallace and asked, “Did he resign?” In response,

Macleroy claims that Captain Wallace stated, “Yeah, that’s what it sounds like.”

Macleroy claims that Chief McClelland then looked at him and said, “Put your badge

on my desk.” Macleroy claims he was terminated, while Childersburg claims

Macleroy voluntarily resigned. The parties agree, however, that Macleroy’s alleged

illiteracy was not discussed at the meeting.

      On March 14, 2018, Macleroy filed this lawsuit.

                              STANDARD OF REVIEW

      Under Federal Rule of Civil Procedure 56, the Court should grant summary

judgment only upon a showing that there is no genuine issue as to any material fact.

The moving party bears the burden of proof, and the Court should “view all evidence

and make all reasonable inferences in favor of the party opposing summary

judgment.” Whatley v. CNA Ins. Cos., 189 F.3d 1310, 1313 (11th Cir. 1999);

Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986).

      Summary judgment is appropriate where “the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, show
that there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). Entry of summary

judgment is appropriate “after adequate time for discovery and upon motion, against

a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden

of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

      The movant bears the responsibility for showing the basis for the summary

judgment motion. Id. A factual dispute alone is not enough to defeat a properly pled

motion for summary judgment; only the existence of a genuine issue of material fact

will preclude grant of summary judgment. Anderson, 477 U.S. at 247–48 (1986). An

issue is genuine if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th

Cir. 1996) (citing Hairston v. Gainesville Sun Publ’g Co., 9 F.3d 913, 918 (11th Cir.

1993)). A fact is material if it may affect the outcome of the suit under the governing

law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997). The moving

party bears the initial burden of showing the Court, by reference to materials on file,

that there are no genuine issues of material fact that should be decided at trial.

Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th Cir. 2004) (citing

Anderson, 477 U.S. at 248).
      “When a moving party has discharged its burden, the non-moving party must

then ‘go beyond the pleadings,’ and by its own affidavits, or by ‘depositions, answers

to interrogatories, and admissions on file,’ designate specific facts showing that there

is a genuine issue for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593–

94 (11th Cir. 1995) (citing Celotex, 477 U.S. at 324). If there is a conflict between

the parties’ allegations or evidence, the non-moving party’s evidence is presumed to

be true and all reasonable inferences must be drawn in the non-moving party’s favor.

Shotz v. City of Plantation, Fla., 344 F.3d 1161, 1164 (11th Cir. 2003).

                                      ANALYSIS

      Macleroy pleaded three claims in his complaint, but the parties previously

stipulated to the dismissal of Count II. (Doc. 21). That leaves Macleroy’s claims for

unpaid overtime wages under the Fair Labor Standards Act (“FLSA”) (Count I) and

his claim of disability discrimination under the Americans with Disabilities Act

(“ADA”) (Count III). The Court addresses the claims in that order.

I.    Macleroy’s FLSA Claim for Unpaid Overtime Fails as a Matter of Law.

      The FLSA requires employers to pay overtime (that is, compensation at a rate

at least 1.5 times an employee’s regular rate) for all time its employees work above

40 hours per week. 29 U.S.C. §§ 207(a)(1), (a)(2)(C); 203(g). Whether an employer

asked its employee to perform overtime work is irrelevant. 29 C.F.R. § 785.11

(“Work not requested but suffered or permitted is work time”). Rather, if an
employer “knows or has reason to believe” that its employee worked overtime, “the

additional hours must be counted” for the purpose of overtime pay. Reich v. Dep't of

Conservation and Nat. Res., 28 F.3d 1076, 1082 (11th Cir. 1994).

      Macleroy alleges that Childersburg violated the FLSA by failing to pay him

for work he claims to have performed during his daily, one-hour lunch break.

Macleroy argues the lunchtime work qualifies as overtime because he performed it

on top of his regular 8-hour shift, meaning he worked more than 40 hours per week.

      To recover, Macleroy must prove that: (1) he performed overtime work

without pay, and (2) Childersburg knew, or should have known, of his overtime

work. Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946); Reich, 28

F.3d at 1082. As a result, to survive summary judgment, Macleroy must provide

sufficient evidence to create a jury question that (a) he worked during his lunch hour

and (b) Childersburg knew or should have known that Macleroy worked during his

lunch hour, yet failed to compensate him. He has not.

   A. Macleroy Fails to Provide Sufficient Evidence that He Worked Without
      Proper Compensation.

      Although Macleroy bears the burden of proving that he worked overtime

without compensation, “[t]he remedial nature of [the FLSA] and the great public

policy which it embodies . . . militate against making that burden an impossible

hurdle for the employee.” Anderson, 328 U.S. at 687. Thus, under the FLSA, it is
the employer’s duty to keep records of its employees’ wages, hours, and other

conditions and practices of employment. Id. If the employer’s records are inaccurate

or inadequate, the burden shifts to the employer to show the employee did not

perform overtime work, so long as the employee offers sufficient evidence to show

“the amount and extent of that work as a matter of just and reasonable inference.”

Id. at 687–88; see also Allen v. Bd. of Pub. Educ., 495 F.3d 1306, 1315–17 (11th

Cir. 2007). Thus, the Court must first determine whether there is a genuine issue of

material fact that Childersburg’s records inaccurately reflect the hours Macleroy

worked. Allen, 495 F.3d at 1316. If a genuine issue of material fact exists, the Court

must then determine if there is sufficient evidence from which a reasonable jury

could determine the amount and extent of the uncompensated work as a matter of

just and reasonable inference. Id.

         1. Childersburg Accurately Recorded Macleroy’s Time.

         Macleroy claims that he sometimes received dispatch calls that required him

to work between 11:00 AM to 1:00 PM—the two-hour window in which he could

take his daily lunch hour. 1 Macleroy argues that Childersburg’s records are




1
  Presumably, Childersburg offered Macleroy a two-hour window in which to take his one-hour lunch to afford
Macleroy flexibility, impliedly recognizing that Macleroy may receive dispatch calls midday. In fact, Macleroy
testified that if he ever received a dispatch call in the middle of a lunch break, he was allowed to resume his lunch
break after the call was completed. (Doc. 24-1, pp. 62-64).
inaccurate because Childersburg did not keep a record of such calls and thus did not

keep a record of the times he worked during his unpaid lunch hour.

      But the record shows that Childersburg used a simple method to record

Macleroy’s work time that obviated any need for it to keep a record of his individual

dispatch calls. Childersburg required Macleroy to “clock-in” with a time card at the

start of his shift and “clock-out” nine hours later, when his shift ended. Macleroy’s

one-hour, unpaid lunch break was automatically deducted, yielding eight hours of

payable time each day. Macleroy had a two-hour window to take his lunch break,

and he could review and revise his time card to correct any errors—for example, that

he worked during his one-hour lunch. After Macleroy reviewed and revised his time

card for accuracy, his supervisor and Childersburg’s payroll clerk would compile

and double-check his hours.

      Macleroy reviewed his time cards throughout his employment, yet he never

sought to correct his time card to show that he worked through his lunch hour. Nor

did he make any complaints about any unpaid work.

      If, as here, an employer adopts a reasonable process for an employee to report

overtime, “the employer is not liable for nonpayment if the employee fails to follow

the established process.” White v. Baptist Mem'l Health Care Corp., 699 F.3d 869,

876 (6th Cir. 2012). This “prevents the employer from knowing its obligation to

compensate the employee and thwarts the employer’s ability to comply with the
FLSA.” Id.; see also Forrester v. Roth's I.G.A. Foodliner, Inc., 646 F.2d 413, 414–

15 (9th Cir. 1981). Macleroy was in the best position to prove he worked during his

lunch break; “[t]o require . . . [an employer] to prove a negative—that an employee

was not performing ‘work’ during a time reserved for meals—would perversely

incentivize employers to keep closer tabs on employees . . . .” Hertz v. Woodbury

Cty., Iowa, 566 F.3d 775, 784 (8th Cir. 2009). So, if any inaccuracies exist in

Childersburg’s records, they result from Macleroy’s failure to correctly report his

time under Childersburg’s clear, easy to follow process.

      2. Macleroy fails to provide evidence that would allow a jury to determine/
         infer the amount of unpaid overtime work.

      Even if Macleroy could create a jury question about the accuracy of

Childersburg’s records (he cannot), he has failed to provide sufficient evidence to

allow a jury to reasonably infer the amount and extent of his unpaid overtime work.

Macleroy never corrected his time card to show he worked through lunch, nor did

he maintain any other record of his missed lunch breaks. More importantly,

Macleroy has neither alleged nor produced any persuasive facts to support his claim

that he worked through his lunch breaks. Instead, Macleroy depends on a naked

assertion that he performed work during his lunch breaks, arguing “[h]is testimony

about the hours he worked defeats [Childersburg]’s motion.” (Doc. 28, p. 16).
      Macleroy’s testimony, however, is insufficient to allow any reasonable

inference about the amount and extent of overtime work he performed. Macleroy

testified in his deposition that he had “no recollection” of how many times he worked

during a lunch break. (Doc. 24-1, pp. 128-29). When asked how often he worked

through his lunch break, Macleroy guessed:




(Doc. 24-1, pp. 225-226).

      The totality of the evidence, viewed with every inference in Macleroy’s favor,

fails to create a jury question whether he performed unpaid overtime work.

      B. Macleroy Fails to Provide Sufficient Evidence that Childersburg
         Knew or Should Have Known of the Unpaid Work.

      Even if Macleroy could prove that he performed work during his lunch breaks,

he has failed to show Childersburg had actual or constructive knowledge of such

work. Again, automatic meal break deduction systems, like the one Childersburg

used, are lawful under the FLSA. So the relevant question here is not merely whether

Childersburg knew or should have known that Macleroy was working, but that he

was working and not reporting his work time accurately. The Court concludes that

Macleroy has not shown that there is a triable issue of fact on Childersburg’s actual

or constructive knowledge of his overtime work.
      1. Childersburg Lacked Actual Knowledge.

      As discussed in Subsection A, when an “employee fails to notify the employer

. . . of [his] overtime work, the employer’s failure to pay for the overtime hours is

not [an FLSA] violation.” See Debose v. Broward Health, No. 08-61411, 2009 WL

4884535, at *11 (S.D. Fla. Dec. 17, 2009) (citing Newton v. City of Henderson, 47

F.3d 746 (5th Cir. 1995). Macleroy testified in his deposition that he could not recall

one specific instance when he complained to anyone with Childersburg that he had

not been compensated for overtime work he performed. (Doc. 24-1, pp. 135-36).

Macleroy further explained:




(Doc. 24-1, p. 132).

      While Macleroy claims that he told several Childersburg police officers that

he worked overtime during his lunch breaks, he does not dispute that he never

informed his supervisors or any department heads. (Doc. 24-1, pp. 125-32; Doc. 24-
13; Doc. 24-14; Doc. 24-9, p. 14). Macleroy has thus provided no evidence that

Childersburg had actual knowledge of his alleged overtime work.

      2. Childersburg Lacked Constructive Knowledge.

      An employer has constructive knowledge of its employee’s overtime work

“when it has reason to believe that its employee [worked] beyond his shift.” Murray

v. Birmingham Bd. of Educ., 172 F. Supp. 3d 1225, 1238 (N.D. Ala. 2016). Thus,

the issue is not whether Childersburg “could have known [Macleroy] was working

overtime hours,” but “whether [it] should have known.” Newton, 47 F.3d at 748.

      Macleroy argues that the fact that his supervisors could hear dispatch calls

come in during his two-hour lunch break window “serves [Childersburg] with

constructive knowledge that he was working through his lunch breaks.” (Doc. 28, p.

18). The Court is unpersuaded. Macleroy admits that Childersburg allowed him to

take his lunch at a time of his choice within a flexible window and authorized him

to resume and finish his lunch if it was interrupted. So there is no reason for anyone

who heard a dispatch call come through during that window to think (a) the call

interrupted Macleroy’s lunch, or (b) that Macleroy would not simply finish his lunch

after he handled the call, if the call in fact interrupted his lunch. That was, after all,

the point of the two-hour lunch window.

                                          ***
      In summary, Macleroy had to note any unreported work on his time card, yet

he never did. Nor did Mcleroy complain to his supervisors, department heads, or

payroll that he had performed unpaid work during his lunch break. As a result,

Mcleroy cannot prove either (a) that he worked unpaid overtime hours or (b) that

Childersburg either knew or should have known that Mcleroy was working unpaid

overtime. Childersburg is thus entitled to summary judgment on Count I.



II.   Macleroy’s Disability Discrimination Claim Fails As A Matter Of Law.

      The Americans With Disabilities Act (“ADA”) prohibits covered employers

from discriminating against “a qualified individual with a disability because of the

disability of such individual” in any of the “terms, conditions [or] privileges of

employment.” 42 U.S.C. § 12112(a). To establish a prima facie case of ADA

discrimination, Macleroy must prove that (1) he has a disability; (2) he is a qualified

individual; and (3) Childersburg discriminated against him because of his disability.

Morisky v. Broward Cty., 80 F.3d 445, 447 (11th Cir. 1996).

      Childersburg contends that Macleroy cannot show that he has a disability or

that he was terminated “because of” his disability—particularly when Macleroy has

not shown that Childersburg knew that he had a disability. The Court agrees.
      A. Macleroy Fails to Provide Sufficient Evidence that He is Disabled.

      A person has a disability if he “has a physical or mental impairment that

substantially limits one or more . . . major life activities.” 42 U.S.C. § 12102(1)(A)

(2000) (amended 2008); 29 C.F.R. § 1630.2(g) (2011). The ADA defines a “mental

impairment” as “any mental or psychological disorder, such as an intellectual

disability (formerly termed “mental retardation”), organic brain syndrome,

emotional or mental illness, and specific learning disabilities.” 29 C.F.R. §

1630.2(h)(2).

      Macleroy claims that he is functionally illiterate. However, “while illiteracy

is a serious problem, it does not always follow that someone who is illiterate is

necessarily suffering from a physical or mental impairment.” Morisky, 80 F.3d at

448. Macleroy’s alleged illiteracy is not a disability (i.e., a mental impairment) in

itself. Rather, it may result from a disability. See Lancaster v. City of Mobile,

Alabama, No. 94-1016-BH-C, 1996 WL 741371, at *3 (S.D. Ala. Aug. 14, 1996),

aff’d sub nom. Lancaster v. City of Mobile, Ala., 110 F.3d 798 (11th Cir. 1997).

      But Macleroy does not claim to suffer from a diagnosable condition such as a

learning disorder. On the contrary, Macleroy admits that his alleged inability to read

or write is due simply to his lack of education. (Doc. 24-1, pp. 13, 15). Under the

ADA, however, “impairments do not include ‘environmental, cultural or economic

disadvantages such as poverty, lack of education, or a prison record.’” Shehab v.
Chas. H. Sells, Inc., 2004 U.S. Dist. LEXIS 21808 (S.D. New York 2004) (quoting

Sutton v. United Air Lines, Inc., 130 F.3d 893, 899 (10th Cir. 1997)) (citing 29 C.F.R.

Part 1630, App. § 1630.2(h)), aff’d, 527 U.S. 471 (1999).

      Macleroy presents no evidence to support a claim of mental impairment or

disability as required by the ADA. As a result, Macleroy’s disability discrimination

claim is due to be dismissed.

      B. Macleroy Fails to Provide Sufficient Evidence that Childersburg
         Knew of his Alleged Disability.

      Even if Macleroy provided sufficient evidence that he is disabled, he failed to

provide sufficient evidence that Childersburg knew of his disability, and by

extension, that Childersburg terminated him “because of” that disability.

      To establish a prima facie case under the ADA, Macleroy “must establish that

the decisionmaker actually knew of his . . . disability.” Cordoba v. Dillard’s, Inc.,

419 F.3d 1169, 1185-86 (11th Cir. 2005) (“an employee cannot be fired ‘because of’

a disability unless the decisionmaker has actual knowledge of the disability”). Yet

Macleroy does not dispute that that Chief McClelland—the decisionmaker over

Macleroy’s employment—knew nothing about Macleroy’s alleged illiteracy or any

disability causing said illiteracy. (Doc. 24-8, p. 38, 47; Doc.24-1, p. 87). Instead,

Macleroy relies on his naked assertion that a handful of Childersburg employees

(Shane Burnett, Misty Hepp, and Captain Wallace) knew he was illiterate to support
his claim that Childersburg knew he was disabled. Macleroy alleges that Burnett and

Hepp knew he was illiterate because he once asked Burnett to read a deposition to

him and Hepp knew that he had only an eighth-grade education. (Doc. 24-1, pp. 66-

67).

       But Macleroy does not point to a requirement that an employer/supervisor ask

other persons whether they know or believe that an employee is disabled. Nor does

he cite any authority for the proposition that an employer has the duty to divine an

employee’s disability based on circumstantial evidence.

       This is likely because the Eleventh Circuit has always held to the contrary.

For instance, in Morisky, the plaintiff did not tell her supervisors about her “specific

disability.” 80 F.3d at 448. Instead, she tried to rely on how she had told her

supervisors she could not read and that she had taken special education courses in

the past, arguing that this information gave her employer sufficient notice that she

had cerebral palsy. Id. The Eleventh Circuit rejected this argument, stating, “Vague

or conclusory statements revealing an unspecified incapacity are not sufficient to put

an employer on notice of its obligations under the ADA.” Id.

       Morisky clarifies that an employee must provide notice to his employer about

his specific disability before the ADA triggers an obligation to accommodate him or

refrain from firing him because of the disability. Importantly:
      A contrary rule would require employers to don white coats and
      diagnose (correctly, no less) employees having any potentially health-
      related difficulties at work, and then proactively accommodate them on
      pain of liability under the ADA. Most employers would lack the
      capacity to make the necessary medical findings even if they could
      constantly monitor their employees’ health. And it would make little
      sense to put the burden on the party with relatively less knowledge
      about the possible disability (the employer with some inkling that the
      employee has a health problem) instead of on the party with relatively
      more knowledge about it (the employee who is actually experiencing
      the symptoms, knows his medical history, and has firsthand knowledge
      about how it affects his job performance).

Howard v. Steris Corp., 886 F. Supp. 2d 1279, 1292–93 (M.D. Ala. 2012), aff'd, 550

F. App’x 748 (11th Cir. 2013). The Court therefore finds that Macleroy cannot

impute knowledge of his alleged disability on Childersburg. And if Childersburg did

not know about Macleroy’s disability, Childersburg could not have fired Macleroy

“because of” that disability.

                                       ***

      Macleroy fails to provide sufficient evidence to create a jury question on (a)

whether Mcleroy is disabled and, if so, (b) whether Childersburg terminated him

because of that disability. As a result, Macleroy cannot make out a prima facie case

under the ADA, and Childersburg is entitled to summary judgment on Count III.
                                   CONCLUSION

      For these reasons, the Court hereby GRANTS Childersburg’s motion for

summary judgment on Macleroy’s FLSA claim for unpaid overtime (Count I) and

his ADA claim for disability discrimination (Count III). The Court will issue a

separate order carrying out these findings.

      DONE and ORDERED this 9th day of April, 2020.




                                      _________________________________
                                      COREY L. MAZE
                                      UNITED STATES DISTRICT JUDGE
